Motion by appellant husband for a stay of the Special Term’s order awarding alimony pendente lite and a counsel fee pending the appeal therefrom, denied. Neither the denial of this motion nor the determination of the Special Term will influence the Trial Justice as to the proper amount of the permanent alimony to be awarded, if any, after hearing all the proof adduced at the trial. The parties should proceed promptly with the trial of this action. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.